DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rule-based NLU module, statistical NLU module, and decider in claim 1 and NLU component in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the rule-based NLU module corresponds to ¶29 rule-based NLU module 120, the statistical NLU module corresponds to ¶30 statistical NLU module 123, the decider corresponds to ¶34 decider 126, and the NLU component corresponds to ¶28 NLU component 110. Paragraph 26 further discloses “chatbot 170 and the client device 180 may each be implemented using a variety of computing devices such as smartphones, desktop computers, laptop computers, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The examiner notes that a chatbot does not necessarily include structure. The examiner notes that having a computing device (e.g. claim 2), a processor and/or memory would overcome the 112(f) interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al (US 20140163959) in view of Woo et al (US 20180374482).
Regarding claim 1, Hebert discloses a hybrid natural language understanding (NLU) system (¶4 hybrid NLP technologies), comprising: 
a rule-based NLU module (¶7 rule-based NLU) configured to determine a first intent based on a user input (¶3 Parsing rules and classifier training samples can be generated and used to train NLU models that determine query interpretations (sometimes referred to as query intents); ¶7 mention module may use both rule-based NLU and statistical-based NLU to determine the corresponding list of mentions; ¶16 Specific NLU algorithms may be rule-based for fast bootstrapping and/or statistical-based for robustness; ¶52 domain output sets from the individual domain pipelines 202) during a conversation between a client device of the user and the chatbot (¶3 FIG. 1 shows some example screen shots of one such mobile device application, Dragon Go!, which processes speech query inputs and obtains simultaneous search results from a variety of top websites and content sources); and a confidence value associated with the first intent (¶8 there may be a confidence value for each mention and/or each interpretation candidate);
a statistical NLU module (¶7 statistical-based NLU) configured to determine a second intent based on the user input (¶3 Parsing rules and classifier training samples can be generated and used to train NLU models that determine query interpretations (sometimes referred to as query intents); ¶7 mention module may use both rule-based NLU and statistical-based NLU to determine the corresponding list of mentions; ¶16 Specific NLU algorithms may be rule-based for fast bootstrapping and/or statistical-based for robustness; ¶52 domain output sets from the individual domain pipelines 202); and a confidence value associated with the second intent (¶8 there may be a confidence value for each mention and/or each interpretation candidate);
a decider configured to determine and output a third intent using the first intent, the confidence value associated with the first intent, the second intent, and the confidence value associated with the second intent (¶7 The mention module may use both rule-based NLU and statistical-based NLU to determine the corresponding list of mentions; there may be a confidence value for each mention and/or each interpretation candidate), and based on a determination that one of (note – claim contains optional language “one of”; therefore any one limitation met would meet the entire claim language):
(¶52 A global evidence ranker 203 receives the domain output sets from the individual domain pipelines 202 and produces an overall rank-ordered final output set of sentence-level interpretations),
(2) only the first intent is correct,
(3) only the second intent is correct,
(4) neither the first intent nor the second intent is correct,
Although Hebert discloses a mobile device application that processes speech queries, Hebert fails to specifically teach a chatbot, and wherein the chatbot is configured to generate and provide a processed language output based on the third intent.
Woo teaches a chatbot (¶173 dedicated app (e.g., chatbot) for processing the user input); and wherein the chatbot is configured to generate and provide a processed language output based on the third intent (¶173 the NLU module 600 may determine whether the determined domain is a domain corresponding to the dedicated app (e.g., chatbot) for processing the user input).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the chatbot is configured to provide a processed language output based on the third intent from Woo into the system as disclosed by Hebert. The motivation for doing this is to improve speech recognition service.

Regarding claim 2, Hebert discloses the system of claim 1, wherein the rule-based NLU module, the statistical NLU module, and the decider are comprised within a computing device (¶56 use with a computer system). 

(¶17-24 parsing grammars). 

Regarding claim 6, Hebert discloses the system of claim 1, wherein the statistical NLU module comprises an intent determiner (¶17-24 parsing grammars) and a trained model of input text over intentions to determine the second intent (¶3 Parsing rules and classifier training samples can be generated and used to train NLU models that determine query interpretations (sometimes referred to as query intents)). 

Regarding claim 7, Hebert discloses the system of claim 1, wherein the rule-based NLU module comprises a first confidence value determiner configured to determine a first intent confidence value, and the statistical NLU module comprises a second confidence value determiner configured to determine a second intent confidence value (¶46 domain evidence ranker 305 (within each domain pipeline 202, see Fig. 2-3) performs a semantic re-ranking of the interpretation candidates within the domain output set).

Regarding claim 8, Hebert discloses the system of claim 7, wherein the decider is further configured to determine the third intent further based on the first intent confidence value and the second intent confidence value (¶52 A global evidence ranker 203 receives the domain output sets from the individual domain pipelines 202 and produces an overall rank-ordered final output set of sentence-level interpretations). 

(¶3 Parsing rules and classifier training samples can be generated and used to train NLU models that determine query interpretations (sometimes referred to as query intents)).. 

Regarding claim 10, Hebert discloses the system of claim 1, further comprising a trainer configured to train the decider (¶52 Thus, the global evidence ranker 203 acts to arbitrate between many different domain experts by ranking their various interpretations. As each particular domain pipeline 202 builds its interpretation candidates, evidence is gathered and accumulated that supports or refutes each hypothesis. A ranking algorithm can be trained based on this evidence).

Regarding claims 11 & 13-17 (drawn to a method):               
The proposed combination of Hebert and Woo, explained in the rejection of system claims 1 & 5-10, anticipates the steps of the method of claims 11 & 13-17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1 & 5-10 are equally applicable to claims 11 & 13-17.

Regarding claim 18 (drawn to a system):               
The proposed combination of Hebert and Woo, explained in the rejection of system claim 1, renders obvious the steps of the method of claims 18-19 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claim 1 is equally applicable to claim 18.

 system of claim 18, wherein the input data comprises chat data (¶3 speech query inputs and obtains simultaneous search results). 
 
Regarding claim 20, Hebert discloses the system of claim 18, wherein the NLU component is further configured to determine a first intent confidence value for the rule-based NLU intent and a second intent confidence value for the statistical NLU intent (¶46 domain evidence ranker 305 (within each domain pipeline 202, see Fig. 2-3) performs a semantic re-ranking of the interpretation candidates within the domain output set), and to determine the intent further based on the first intent confidence value and the second intent confidence value (¶52 A global evidence ranker 203 receives the domain output sets from the individual domain pipelines 202 and produces an overall rank-ordered final output set of sentence-level interpretations).

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the prior art of record does not teach “determine and output a third intent using the first intent, the confidence value associated with the first intent, the second intent, and the confidence value associated with the second intent and based on a determination that one of (1) both the first intent and the second intent are correct, (2) only the first intent is correct, (3) only the second intent is correct, (4) neither the first intent nor the second intent is correct.
Regarding the above argument, the examiner disagrees. Hebert teaches in ¶7 The mention module may use both rule-based NLU and statistical-based NLU to determine the corresponding list of mentions; there may be a confidence value for each mention and/or each interpretation candidate), and based on a determination that one of (note – claim contains optional language “one of”; therefore any 
	The applicant further argues that Hebert is silent regarding chatbots and processed language output. Regarding the argument, the examiner disagrees. Hebert teaches in ¶3 Parsing rules and classifier training samples can be generated and used to train NLU models that determine query interpretations (sometimes referred to as query intents); ¶7 mention module may use both rule-based NLU and statistical-based NLU to determine the corresponding list of mentions; ¶16 Specific NLU algorithms may be rule-based for fast bootstrapping and/or statistical-based for robustness. Furthermore, Hertbert teaches a mobile device application that processes speech queries in ¶3. The examiner notes that an application processing speech queries can be interpreted as a chatbot under the broadest reasonable interpretation. 
For further support, the examiner cites Woo ¶173 the NLU module 600 may determine whether the determined domain is a domain corresponding to the dedicated app (e.g., chatbot) for processing the user input to further teach this claim language. Therefore, the combination of Hebert and Woo teaches the claim and the applicant’s arguments are not persuasive. 
In addition, the applicant argues that the addition of a chatbot would overcome the 112(f) interpretation. The examiner notes that a chatbot does not necessarily include structure. The examiner notes that having a computing device (e.g. claim 2), a processor and/or memory would overcome the 112(f) interpretation.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEVIN KY/Primary Examiner, Art Unit 2669